Title: Orders to Major General Israel Putnam, 21 May 1776
From: Washington, George
To: Putnam, Israel



Sir,
[New York, 21 May 1776]

I have reason to believe that the Provencial Congress of this Colony have in contemplation a scheme for Siezing the principal Tories, & disaffected Person’s on Long Island, in this City, & the Country round about; and that to carry the Scheme into Execution, they will be obliged to have recourse to the Military power for assistance.
If this should be the case, you are hereby required, during my absence to afford every aid which the said Congress or their secret Comee shall apply for.
I need not recommend secrecy to you, as the success you must be assured will depd ab[solute]ly upon precaution, and the dispatch with which the measure, when once adopted, is executed—Genl Green will, thô not in person perhaps, have a principal share in ordering the detachments from his Brigade on Long Island of course will be a proper Person to let into the whole Plan. I wd therefore when application is made by Congress have you & him concert Measures with such Gentlemen as that body shall please to appoint and order the execution with as much secrecy & dispatch as possible & at the sametime with the utmost decency & good order. Given under my hand at Head Quarters in the City of New York this 21st day of May 1776.
